Case 9:18-mj-08469-BER Document 1 Entered on FLSD Docket 11/02/2018 Page 1 of 4


                                                                              111~ Distiiitt t.tl bii~
                                                                                    FIL ID
                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY                                OCT - 4 2018
                             SOUTHERN DIVISION                                       AT LEXINGTON
                                                                                    ROB!:RT R. CARR
                                   LONDON                                      CLERK U.S. DISTRICT COURT


 UNITED STATES OF AMERICA
                                                      CASE NO. 18-8469-BER

 v.                                               INDICTMENT NO. (,         ~ l~CL-iJ-GA;/
                                                       21 u.s.c. § 846

 STEPHEN W. USHERY, JR.,
     aka VITO,                                                                        TM
 SONIE MEATCHEM, JR.,
 KIMBERLY ANN SWEETEN,                                                     Nov 2, 2018
 DIANA CHIREE SULLIVAN,
 SAMANTHA POYNTER, and
                                                                               West Palm Beach
 TYLER HARGIS

                                       * * * * *
 THE GRAND JURY CHARGES:

        On or about a day in August 2015, the exact date unknown, and continuing

 through on or about September 13, 2018, in Pulaski County, in the Eastern District of

 Kentucky, and elsewhere,

                             STEPHEN W. USHERY, JR.,
                                    aka VITO,
                              SONIE MEATCHEM, JR.,
                             KIMBERLY ANN SWEETEN,
                             DIANA CHIREE SULLIVAN,
                             SAMANTHA POYNTER, and
                                 TYLER HARGIS

 did conspire together and with others to knowingly and intentionally distribute a mixture

 or substance containing a detectable amount of heroin, a Schedule I controlled substance,

 in violation of21 U.S.C. 841(a)(l), all in violation of21 U.S.C. § 846.
Case 9:18-mj-08469-BER Document 1 Entered on FLSD Docket 11/02/2018 Page 2 of 4




         As to Defendant STEPHEN W. USHERY, JR., aka VITO, the amount involved

 in the conspiracy attributable to him as a result of his own conduct, and the conduct of

 other conspirators reasonably foreseeable to him, is 1 kilogram or more of a mixture or

 substance containing a detectable amount of heroin, in violation of21 U.S.C.

 §841 (b )( 1)(A)(i).

        As to Defendants SONIE MEA TCHEM, JR., KIMBERLY ANN SWEETEN,

 DIANA CHIREE SULLIVAN, SAMANTHA POYNTER, and TYLER HARGIS, the

 amount involved in the conspiracy attributable to them as a result of their own conduct,

 and the conduct of other conspirators reasonably foreseeable to them, is 100 grams or

 more of a mixture or substance containing a detectable amount of heroin, in violation of

 21 U.S.C. § 84l(b)(l)(B)(i).

                              FORFEITURE ALLEGATION
                                   21 u.s.c. § 853

        In committing the offense alleged in this Indictment, the same being punishable by

 imprisonment for more than one year, the defendants used and intended to use the below-

 described property to commit and to facilitate the commission of said controlled

 substance violations, and the below-described property constitutes proceeds obtained

 directly and indirectly as a result of the commission of the aforesaid violations of 21

 U.S.C. §§ 846 and 84l(a)(l), including, but not limited to the following:

        CURRENCY:
        1. $3,620.00 in United States Currency seized from Sonie Meatchem, Jr. on March
           30, 2018 and

        2. $5,154.00 in United States Currency United States currency seized from Stephen
           W. Ushery, Jr. and Kimberly Ann Sweeten on September 13, 2018.
Case 9:18-mj-08469-BER Document 1 Entered on FLSD Docket 11/02/2018 Page 3 of 4




 By virtue of the commission of the felony offenses charged in this Indictment, any and all

  interest STEPHEN W. USHERY, JR., aka VITO, SONIE MEATCHEM, JR., and

 KIMBERLY SWEETEN have in the above-described property is vested in and forfeited

 to the United States pursuant to 21 U.S.C. § 853.



                                                 A TRUE BILL




 /l/!JtM.~~·
 ROBERT M. DUNCAN, JR. •
 UNITED STATES ATTORNEY
Case 9:18-mj-08469-BER Document 1 Entered on FLSD Docket 11/02/2018 Page 4 of 4




                                         PENALTIES

 For 1 kilogram or more of heroin:
 Not less than 10 years imprisonment nor more than life imprisonment, not more than a
 $10,000,000 fine, and at least than 5 years supervised release.

         I/the Defendant has a prior felony drug conviction:
         Not less than 20 years imprisonment nor more than life imprisonment, not more
         than a $20,000,000 fine, and at least 10 years supervised release.

 For 100 grams or more of heroin:
 Not less than 5 years and not more than 40 years of imprisonment, not more than a
 $5,000,000 fine, and at least 4 years supervised release.

       If the Defendant has a prior felony drug conviction:
       Not less than 10 years nor more than life imprisonment, not more than a
       $8,000,000 fine, and at least 8 years supervised release.


 PLUS:         Forfeiture of all listed property.

 PLUS:         Mandatory special assessment of $100.

 PLUS:         Restitution, if applicable.
